Pettit, C. J.
Appellee brought suit against appellant for killing stock by its train of cars, before a justice of the peace. Default, trial, and judgment for appellee; appeal to the circuit court; amendment of complaint; demurrer to it overruled, and exception. This ruling was right. The complaint was in the usual and proper form, and alleged that the killing was at a point where the road was not properly fenced.
Trial by the court, finding and judgment for appellee. The evidence is all in the record, and not only justified the finding and judgment, but clearly required the action of the circuit court as it was given.
Judgment affirmed, with ten per cent, damages and costs.